Citation Nr: 1634222	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial separate compensable rating for service-connected hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served in the Army from August 1967 to August 1969 and is in receipt of the Combat Infantryman Badge, the Bronze Star with 60 device, and the Vietnam Service Medal, among other awards.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The Veteran's service-connected hypertension was not productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable evaluation for service-connected hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for hypertension.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the STRs and VA treatment records.  Additionally, the Veteran was afforded a VA examination in September 2015 that is adequate for adjudication purposes as it was based on a complete review of the record, a physical examination of the Veteran, and a consideration of the relevant rating criteria.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's hypertension has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease) related to the Veteran's diabetes mellitus.  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).

The Veteran's VA treatment records show the following blood pressure readings:  May 2008 - 134/82; December 2008 - 118/72; May 2009 - 116/74; August 2009 - 114/66 and 110/72; May 2010 - 135/82; and June 2012 - 118/70.  Additionally, the Veteran was hospitalized for unrelated reasons and had multiple blood pressure readings in June 2012, to include the following:  165/87; 166/85; 125/64; 138/67; 136/64; 129/68; 124/75; 122/74; 140/81; 125/67; 145/80; and 135/83.  

In July 2014 VA records, there was a blood pressure reading of 111/73.  In September 2014, the blood pressure readings were 121/75 and 124/76.  In April 2015, the reading was 131/70.  In June and July 2015, the readings were 120/66, 129/69, and 120/60.  A VA examination was conducted in September 2015.  His blood pressure readings at that examination were listed as follows:  123/61 on the 9/15 examination, 129/69 on 7/15; and 120/60 on 7/15.  His average blood pressure reading was 124/63.  In March 2016 a blood pressure reading was 145/74. 

The Board finds that an increased initial rating is not warranted for service-connected hypertension.  First, the objective medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure, or the bottom number, predominantly 100 or more.  Rather, the readings never reached that level.  Second, the objective medical evidence of evidence of record does not reveal blood pressure readings with systolic pressure, or the top number, predominantly 160 or more.  Although a few readings met that number while the Veteran was hospitalized in June 2014, the remainder of the readings demonstrate systolic pressure much less.  Accordingly, the systolic pressure readings were predominantly less than 160.  Third, and finally, these are all the blood pressure readings post-service and although the Veteran takes medication for blood pressure control, there is not a history of diastolic pressure predominantly 100 or more.  Accordingly, an increased evaluation is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board recognizes that the Veteran takes continuous medication to control his hypertension, as the Veteran noted in his October 2009 notice of disagreement.  However, the effects of medication are contemplated under DC 7101.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, a schedular rating of 10 percent or greater cannot be granted.

The Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating.  Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's hypertension disability.  38 C.F.R. § 4.3.

Extraschedular consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's blood pressure readings and need for medication are expressly considered in the rating criteria.  Even if they were not, the Veteran has not alleged, and the evidence does not support, marked interference with employment and frequent periods of hospitalization due to hypertension.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Entitlement to an initial compensable rating for hypertension is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


